Exhibit FIRST AMENDMENT TO THE ROGERS CORPORATION AMENDED AND RESTATED PENSION RESTORATION PLAN WHEREAS, Rogers Corporation (the “Company”) established the Rogers Corporation Amended and Restated Pension Restoration Plan, effective as of January 1, 2005 (the “Plan”); and WHEREAS, pursuant to Article VI of the Plan, the Compensation and Organization Committee (the “Committee”) of the Company’s Board of Directors is authorized to amend the Plan, and the Committee has determined that amending the Plan is now appropriate and desirable. NOW THEREFORE, that pursuant to the power reserved to the Committee under Article VI of the Plan, and by virtue of the authority delegated to the undersigned officer by vote of the Committee, the Plan as previously amended is hereby amended as follows: 1.
